Mr. Justice Van Orsdel
dissenting:
In my opinion there is a clear distinction between an unqualified and positive refusal to perform a contract in tbe future, as in tbe cases cited and relied upon in tbe opinion of tbe court, and tbe present case, where no notice of refusal to perform was given, and tbe act which would incapacitate tbe corporation from carrying out its contract depends solely upon tbe happening of a future contingency. In such a case, in tbe absence of a positive refusal, tbe act of incapacitation must be complete before a breach of contract can be predicated upon it.